Citation Nr: 1728466	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-11 329 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for lumbar spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Military from June 1977 to April 1980.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Decision Review Officer of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.

The Board additionally notes that following a January 2010 rating decision denying service connection for lumbar spine condition, the Veteran submitted a supplemental claim in April 2010, indicating her desire to reopen her service connection claim recharterized as lumbar spine painful limited motion.  The Board construes this supplemental claim form as a timely notice of disagreement with the rating decision which denied service connection.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is associated with the evidentiary record.

This matter was remanded by the Board in November 2015 for further development.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against finding that the Veteran's current lumbar spine disability incurred in or is otherwise related to her active duty service.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's current degenerative arthritis of the spine manifested within a year of her separation from active duty service.




CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A.  §§1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R.  3.159, 3.303, 3.307, 4.9 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's November 2015 Remand, the Appeals Management Center (AMC)/RO readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA examination in August 2016.  Secondly, the RO notified the Veteran in a letter dated January 16, 2016, that she needed to sign and submit a release and authorization so that VA could obtain certain private records as was instructed by the Board.  However, the Veteran failed to respond to the RO's request.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).  Moreover, in August 2016, the Veteran through her representative, indicated that there was no further available evidence in the case.  Thus there has been substantial compliance with the Board remand.  With respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.


Analysis

The Veteran was a dental assistant while serving in the military.  Following her service, the Veteran worked as a dental technician for a Naval hospital for over 27 years, but not as an active duty service person.  She indicated her position required a lot of bending and standing, which she believes led to her current back condition.  The Veteran receives treatment for, and has been diagnosed with a chronic back condition.  She contends that because of her present back condition she is no longer able to work as a dental technician. 

A claim for service connection must be supported by evidence demonstrating: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A.  §§1101, 1112, 1113, 1137 (West 2015); 38 C.F.R.  §3.307, 3.309(a) (2016).  VA obtained a medical opinion in August 2016, in which the Veteran was diagnosed with degenerative arthritis of the spine, a chronic disability.  However, the examiner opined that the Veteran's disability did not occur until several years after service, as such, service connection cannot be presumed.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Board cannot conclude that the Veteran's chronic back disorder was incurred in or aggravated by service.

The Veteran's service treatment records (STRS) are devoid of any mention or complaint of back pain or injury during service.  The Veteran indicates that she took Motrin and did not go to sick call.  Nevertheless, the record is absent of any treatment for a back condition, or medication being prescribed for her back during her period of active duty.  Furthermore, her discharge examination in September 1979 makes no mention of a back condition.  Significantly, on the medical history report completed by the Veteran at the time of her service discharge, the Veteran checked "No," on the section titled "Recurrent back pain."  Thus, in-service records do not show a back injury or condition.

All the other medical evidence of record indicates the Veteran's back injury occurred following service.  First, the reports from the medical clinic that provided on-going treatment to the Veteran, noted in its progress notes that her injury began in 1993, 13 years after service, and became more chronic in 2009.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  One clinical report from 2009 stated:

She has been working for 27 years as a dental assistant for the Naval Hospital.  There involves a lot of prolonged bending and standing, and significantly caused these symptoms for 16 years. 

The Veteran's report of a 16 year history of symptomatology in 2009 places the onset of symptomatology years after he discharge from active duty.

In another opinion in response to a claim with the Department of Labor, the same treatment group noted:

As you are aware, [the Veteran] first presented to our [medical group]facility on January 27, 2009.  She was complaining of a longstanding history of low back pain, with the date of injury given as September 10, 1993.

This clearly indicates that her back issues began following her active military service, and occurred as a result of her post-service occupation.

Second, the record from another private care treatment facility dated October 9, 2006, notes that the Veteran suffered aggravation of her back due to a "9/10/1993, industrial accident."  This suggests that the Veteran's injury is a result of a workmen's compensation claim, rather than an in-service injury.  In fact, the examination itself is in response to a worker's compensation claim in which the Veteran stated that she had had lower back pain since working in her position at the Naval hospital.  She stated she had worked for 25 years as a dental assistant, but that, "[t]hrough the past 10 years or so I have been having lower back pain off and on," a time period which was many years after service.

Third, as noted, the Veteran was afforded a VA examination in August 2016, to address the etiology of her back disorder. The opinion is supported by the evidence which shows the absence of any reference to back complaints and findings in service or until decades after service as well as a review of the Veteran's buddy lay statements, and the Veteran's worker's compensation claim as mentioned above.  The Board observes that   in a March 2010 statement a dentist that had known and worked with the Veteran since 1978 observed that the Veteran reported back pain that did not stop her from performing her duties.  However, the statement does not specify whether the observed back pain was present during service or after service.  Thus, it is insufficient to place an onset of symptomology to service.  The Board places greater probative weight on the various medical treatment records documenting an onset of symptomology to a point following her separation from active duty.  

In fact, the only evidence in favor of the Veteran's claim of chronic back disorder arising in-service consists of lay opinion.  The Veteran is competent to relate her personal experiences, but her statements must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  To the extent that the Veteran is attempting to establish an etiological link between her military service and present back disability, she is not competent to attest to the etiology of her back condition, as such requires medical knowledge.  Id.  Therefore, the Veteran's assertions are afforded little probative weight, particularly where the medical evidence of record, overwhelmingly indicates that her back pain developed no earlier than 1993.
 
Finally, the Veteran has submitted numerous lay "buddy statements."  All of the statements support the fact that the Veteran suffers from a back disability.  However, all of the statements also indicate that the Veteran's disability began following service.  In one statement dated August, 2010, for example, the writer recalls their mutual positions as dental assistants in San Diego, where the Veteran was required to mop, sweep, and perform other activities on occasions, leading to her back condition.  This suggests the Veteran's injury is the result of a worker's compensation injury rather than having an in-service connection.  Her husband indicates that her injury is "job related."  The lay statements are consistent in indicating that they witnessed the Veteran's back pain in the years following her military service. 

In sum, all the credible evidence indicates the Veteran's disability occurred decades after service.  For the reasons explained above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's back disability had onset during active service or was otherwise caused by her active service.  There is no reasonable doubt to be resolved in this case. 38 U.S.C.A.  §5107 ; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbar spine condition is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


